Title: To Benjamin Franklin from William Wilkinson, 9 May 1783
From: Wilkinson, William
To: Franklin, Benjamin


Sir
Paris May the 9th. 1783.
Mr Philip Nicklin an English Gentleman, going to Philadelphia to establish a House in the Linnen Trade in Connection with that of Dickinson Lloyd. & Nicklin in London and being an entire Stranger there is desirous of having a few Letters to some Persons of Note in that City; as several of My Friends in England interest themselves much in his Wellfare being a deserving Young Man; I should be perticularly obliged to You, Sir, if You would be so kind as to procure him an Introduction to some of Your Friends there. Being fully perswaded he will answer to the Utmost of Your Wishes the Obligation You will lay him under by this Favour; I have the honour to be very respectfully Sir Your most humble & obedient Servant
William Wilkinson
a l’hotel du Parc Royal. Rue Colombier Faubourg St. Germains A Paris—
 
Addressed: A Son Excellence / Dr. Francklin / Ministre plenipotentiare des / Etats Unis de L’amerique septentrionale / A Passy
Notation: William Wilkinson Paris May 9. 1783
